DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-28 of US Application No. 16/146,076, filed on 01/05/2021, are currently pending and have been examined. Claims 1, 8, 11, 15, and 21 have been amended, claims 6, 7, 17, 19, 20, and 22-27 have been canceled. 
	
	
Response to Arguments
	Applicants arguments, see REMARKS filed 01/05/2021, with respect to the rejection of claims 1-5, 14-16, 18, and 28, under 35 U.S.C. §103, have been fully considered but the arguments are moot because new ground of rejection was necessitated by the amendment of the claims.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



“A degradation delay is determined as a counter value which is incremented beginning from the initial detection of a pad wear threshold being exceeded. The counter value is incremented in response to vehicle operating data satisfying at least one predefined condition. One or more first level vehicle features are disabled when the counter value reaches a maximum counter value a maximum counter value beginning from the initial detection of the pad wear threshold being exceeded.”  

	The combined art of Ferguson, Wright, and Gaither discloses receiving a brake pad signal from a braking system, determining whether the pad wear value from the brake pad signal exceeds a pad wear threshold and determining a degradation delay in response to the threshold being exceeded. Further, the combined art teaches causing a disabling of one or more first level vehicle features based on the degradation delay. 
	
	Further, Ferguson discloses determining a wear co-efficient, i.e., a degradation delay, based on the number of times a pedal has been depressed, i.e., a counter. (See Col. 12, Ln. 15-20) Ferguson further teaches that the wear co-efficient can be generated based on a measurement of a brake pad thickness, i.e., a wear threshold being exceeded. (See Col. 12, Ln. 25-26) 



	The combination does not explicitly teach “…wherein determining if the degradation delay has reached the delay threshold comprises determining if the counter value has reached a maximum counter value…”

	Applicant further argues that “De Vries does not disclose, teach, or suggest that a number of revolutions of a brake pad screw is counted beginning from the initial detection of a pad wear threshold being exceeded.” Further arguing De Vries does not disclose “that a number of revolutions of a brake pad screw is compared against a maximum counter value in order to determine whether to disable one or more first level vehicle features. To the contrary, De Vries teaches that such counting is performed to adjust a rest position of a brake, without the need to impair vehicle features.” 
	
	De Vries teaches counting the number of revolutions of a brake pad screw mechanism, i.e., degradation delay, and comparing the number of revolutions to a maximum counter value. De Vries further teaches generating a warning signal in case the total number of revolutions for a maintenance indication. After a review of De Vries, Examiner is not aware of De Vries teaching that the counting is performed to adjust a rest position of a brake, without the need to impair vehicle features. De Vries does disclose adjusting the rest position of a brake, but further teaches warning the driver that the brake needs maintenance, i.e., features of the vehicle will be impaired while maintaining the vehicle. 

	De Vries is cited as teaching comparing a counter value which indicates brake wear to a maximum value and performing an action in response to the counted value exceeding the maximum value. The other limitations cited by the Applicant as not disclosed by De Vries are taught by the combination of Ferguson, Wright, and Gaither.

	Applicant’s amendments clarifying the term “degradation delay” as “a counter value which is incremented” does not overcome the prior art of record. Instead, this clarification only requires a minor modification of the application of the prior art. 

Claim Interpretation
	Applicant is reminded that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP §2111.04)
	Claim 1 is a method claim including the language:

“…wherein determining if the degradation delay has reached the delay threshold comprises determining if the counter value has reached a maximum counter value beginning from the initial detection of the pad wear threshold being exceeded.”

	This “wherein”/“if” limitation is a conditional limitation under the broadest reasonable interpretation and does not have to be satisfied for the method claim. (See MPEP §2111.04)

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
	Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 15 recite the limitation: “…determine, in response to the pad wear threshold being exceeded, a degradation delay from an initial detection of the pad wear threshold being exceeded, wherein the degradation delay is determined as a counter value which is incremented, beginning from the initial detection of the pad wear threshold being exceeded, in response to vehicle operating data satisfying at least one predefined condition…” (Emphasis added)



	The determining of a degradation delay is in response to a pad wear threshold being exceeded. However, it is not clear whether the degradation delay is in response to both a pad wear threshold and vehicle operating data satisfying at least one pre-define condition. For the purposes of this action the limitation will be interpreted as the degradation delay being determined in response to the pad wear threshold being exceeded and in response to vehicle operating data satisfying at least one predefined condition.  Further clarification is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1 - 5, 14 - 16, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 9,315,178 B1, “Ferguson”) in view of Wright et al. (US 2010/0030490 A1, “Wright ), in further view of Gaither et al. (US 2018/0134161 A1, “Gaither”) and in further view of De Vries et al. (US 6,367,597 B1, “De Vries”).

	Regarding claim 1, Ferguson discloses model checking for autonomous vehicles and teaches:

A method for operating a vehicle comprising: (in response to a value exceeding a threshold an alert action could be performed by the vehicle. These actions can include operating the vehicle, i.e., slowing it down - See at least Col. 3, Ln. 58-64)

determining, by the processor, [] (many or all of the functions of vehicle 100 may be controlled by computer system 112, i.e., a processor - See at least Col. 8, Ln. 11-15) a degradation delay [], wherein the degradation delay is determined as a counter value which is incremented, (brake wear coefficient, i.e., a degradation delay, may be estimated or calculated based on the number of times the brakes have been actuated, i.e., an incremented counter - See at least Col. 12 , Ln. 15-20) beginning from [] the pad wear threshold being exceeded, (a measured brake wear coefficient could be generated based on a measurement of the brake pad thickness, i.e., a wear threshold - See at least Col. 12, Ln. 24-26) in response to vehicle operating data satisfying at least one predefined condition; and (the counting occurs in response to a brake pedal actuation, i.e., in response to vehicle operating data - See at least Col. 12, Ln. 15-20)

causing, by the processor, a disabling of one or more first level vehicle features including an autonomous or semi-autonomous mode of operating the vehicle based on the degradation delay reaching a delay threshold, [] (a predicted output is calculated using the brake wear coefficient, i.e., the degradation delay - See at least Col. 12, Ln. 14; if the difference between the predicted output and the actual output exceeds a threshold then the vehicle may create an alert and perform an action. The action may include disabling the vehicle completely, i.e., disabling one or more first level vehicle features - See at least Col. 12 Lines 43 - 53 )

	Ferguson discloses using a brake pad thickness or a brake signal in relation to a deceleration rate to determine a wear coefficient of a brake pad. Ferguson does not explicitly teach receiving, at a processor, a brake pad signal from a braking system of the vehicle, each brake pad signal comprising information on a pad wear value associated with a set of source brake pads. However, Wright discloses a method, system, and apparatus for friction pad wear and brake condition monitoring and teaches:

receiving, at a processor, a brake pad signal from a braking system of the vehicle, each brake pad signal comprising information on a pad wear value associated with a set of source brake pads; (electronic assembly 314, i.e., a processor, may measure, i.e., receive a signal relating to the characteristic of the brake pad, one or more characteristics, e.g., resistance, temperature, voltage, current, capacitance, conductance, color, reflectivity, transmittance, length, thickness, weight, etc., of the sensor-wear material to 

	In summary, Ferguson discloses determining a wear coefficient, i.e., brake pad wear value, based on either brake pad thickness or a brake signal in relation to a deceleration rate. Ferguson does not explicitly teach receiving, at a processor, a brake pad signal from a braking system of the vehicle, each brake pad signal comprising information on a pad wear value associated with a set of source brake pads. However, Wright discloses a method, system, and apparatus for friction pad wear and brake condition monitoring and teaches determining brake pad wear by measuring the characteristics of the brake pad material.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the model checking for autonomous vehicles of Ferguson to provide for the brake pad wear determination, as taught in Wright, to determine the change, i.e., diminish, of the sensor-wear material. (Wright at ¶ [0025])	

	Ferguson does not explicitly teach but, Wright further teaches:

determining, by the processor, whether the pad wear value from the brake pad signal exceeds a pad wear threshold; (brake-wear calculator 230 may receive a resistance measurement, i.e., a brake pad signal, of the sensor-wear material to determine the amount of brake wear of brakes 210/220. The 

	In summary, Ferguson discloses determining a degradation delay from brake pad wear measurements and other characteristics of the vehicle system. Additionally, Ferguson discloses disabling autonomous/semi-autonomous systems in response to the degradation delay exceeding a threshold. Ferguson does not explicitly teach determining whether the measured brake pad wear value exceeds a pad wear threshold. However, Wright discloses a method, system, and apparatus for friction pad wear and brake condition monitoring and teaches calculating an amount of brake pad wear by comparing the measured values to a set of thresholds.  

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the model checking for autonomous vehicles of Ferguson to provide for the brake pad wear determination, as taught in Wright, to provide the amount of brake-wear by comparing the measured characteristics to one or more brake wear thresholds. (Wright at ¶ [0025])

	The combination of Ferguson and Wright discloses determining whether a pad wear value from the brake pad signal exceeds a pad wear threshold, determining a degradation delay, and causing the vehicle to perform an action based on the degradation delay exceeding a threshold. The combination does not explicitly teach determining the degradation delay, in response to the pad wear threshold being 

determining, by the processor, in response to the pad wear value exceeding the pad wear threshold, (once the brake wear surpasses a threshold, e.g., 25%, the adaptive control system can increase the amount by which the vehicle activates the regenerative brakes so that the vehicle decelerates in a consistent manner as the performance of the friction brakes changes according to the brake wear - See at least ¶ [0019]) a degradation delay (based on the brake wear surpassing the threshold, processor 110 determines a deceleration pattern 250, i.e., a degradation delay - See at least ¶ [0028] and [0043])  from an initial detection of the pad wear threshold being exceeded [] (the deceleration pattern 250 is in response to, i.e., the initial detection, of a brake wear threshold being exceeded - See at least ¶ [0019]) 
 
	In summary, the combination of Ferguson and Wright discloses determining a degradation delay based on wear measurements and other characteristics of the vehicle system. Additionally, the combination discloses calculating brake-wear based on measured signals and comparing the calculated wear to a set of thresholds to determine the severity of the wear. The combination does not explicitly teach determining, by the processor, in response to the pad wear value exceeding the pad wear threshold, a degradation delay from an initial detection of the pad wear threshold being exceeded. However, Gaither discloses systems and methods for adaptive braking using brake wear data and teaches using a threshold brake ware value to trigger determining a 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the model checking for autonomous vehicles of Ferguson and Wright to provide for the threshold based triggering of the deceleration pattern, as taught in Gaither, to reduce added wear on the friction brakes from strong brake pedal stroke inputs from the drive. (Gaither at ¶ [0004])

	The combination of Ferguson, Wright, and Gaither does not explicitly teach wherein determining if the degradation delay has reached the delay threshold comprises determining if the counter value has reached a maximum counter value. However, De Vries discloses an electric actuator with control sensor, and disc brake comprising such actuator and teaches:

wherein determining if the degradation delay has reached the delay threshold comprises determining if the counter value has reached a maximum counter value [] (the control unit will count the number of revolutions of the brake pad screw mechanism, i.e., a counter value, the control unit then compares the number of revolutions to a maximum desired number of revolutions, i.e., a maximum counter value - See at least Col 2, Lines 24 - 48, Col. 3, Lines 12 -33, and claim 8)



	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the model checking for autonomous vehicles of Ferguson, Wright, and Gaither to provide for the counter based threshold, as taught in De Vries, to provide for the fine tuning of the brake force. (De Vries at Col. 1, Lines 17 - 21)

	Claim 15 is substantially similar to claim 1 and is rejected for the same reasons as claim 1. 

	Regarding claim 2, Ferguson further teaches:

causing, by the processor, the execution of one or more second level behavior in response to the pad deterioration value being within a specified threshold. (if the difference between the predicted output and the actual output exceeds a threshold then the vehicle may create an alert and perform an action. The action could cause the vehicle to operate in a reduced function mode or a safety mode, i.e., a second level behavior - See at least Col. 12 Lines 43 - 53)

	Ferguson does not explicitly teach, but Wright further teaches: 

calculating, by the processor, a pad deterioration value in response to the brake pad signal exceeding the pad wear threshold; and (a brake-wear state, i.e., pad deterioration value, may be determined by comparing a brake-wear value with one or more brake-wear thresholds - See at least ¶ [0071 - 0077], Table 2A, Table 2B, Fig. 6A, Fig. 6B, Fig. 7A, and Fig. 7B)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the model checking for autonomous vehicles of Ferguson to provide for the threshold based pad deterioration values, as taught in Wright, to identify the brake-wear state, e.g., imminent-failure brake-ware state, critical brake-wear state, degraded brake-wear state, normal brake-wear state. (Wright at ¶ [0077])

	Regarding claim 3, Ferguson further teaches: 

wherein the second level behavior comprises disabling the one or more a second level vehicle features, wherein any loss of vehicle operation associated with the second level vehicle features is less disruptive to a driver of the vehicle compared to the first level vehicle features. (the alert action could cause the vehicle to operate in a reduced function mode or a safety mode, i.e., a second level behavior that is less disruptive than disabling the vehicle - See at least Col. 12 Lines 43 - 53)

	Regarding claims 4 and 18, Ferguson further teaches: 

whether a critical event has occurred based on the vehicle operating data; and (the vehicle may have an opposite signaling behavior, i.e. based on vehicle operating data. If the signal is not operating normally, i.e., a critical event, then an event equivalent to an alert indicator may be created - See at least Col. 15, Lines 40 - 44)

causing, by the processor, the disabling of the one or more first level vehicle features including an autonomous or semi-autonomous mode of operating the vehicle based at least in part on the critical event occurring. (the alert action created in response to an indicator may include allowing passenger control, slowing down to a stop, pulling off to the side of the road, i.e., disabling of the one or more first level vehicle features - See at least Col. 15 Lines 40 - 58)

	Ferguson does not explicitly teach, but Gaither further teaches:  

determining, by the processor, in response to the brake pad signal exceeding the pad wear threshold [] (once the brake wear surpasses a threshold, e.g., 25%, the adaptive control system can increase the amount by which the vehicle activates the regenerative brakes so that the vehicle decelerates in a consistent manner as the performance of the friction brakes changes according to the brake wear - See at least ¶ [0019])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the model checking for autonomous vehicles of Ferguson and Wright to provide for the threshold based triggering of the deceleration pattern, as taught in Gaither, to reduce added wear on the friction brakes from strong brake pedal stroke inputs from the drive. (Gaither at ¶ [0004])	

	Regarding claim 5, Ferguson does not explicitly teach, but Wright further teaches:

wherein the critical event is defined as having occurred when a total distance travelled by the vehicle since an initial detection of the pad wear threshold being exceeded crosses a distance threshold. (At different mileage thresholds, i.e., after an initial detection of the pad wear 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the model checking for autonomous vehicles of Ferguson to provide for the brake pad wear determination, as taught in Wright, to determine the amount of brake-wear by comparing the measured characteristics to one or more brake wear thresholds. (Wright at ¶ [0025])	

	Regarding claim 14 and 28, Ferguson further teaches: 

wherein the step of causing the disabling of one or more first level vehicle features is further based on information relating to other vehicle operating data. (the mathematical models which help determine the predicted output consider the throttle signal, parameters of the environment the vehicle is in, and current vehicle parameters, i.e., other vehicle operating data when causing the vehicle alert action - See at least Col 11. Lines 59 - 67, Col. 12 Lines 43 - 53)

	Regarding claim 16, Ferguson further teaches:
	
cause the execution of one or more second level behavior in response to the pad deterioration value being within a specified threshold, (if the difference between the predicted output and the actual output exceeds a threshold then the vehicle may create an alert and perform an action. The alert action could cause the vehicle to operate in a reduced function mode or a safety mode, i.e., a second level behavior - See at least Col. 12 Lines 43 - 53) wherein the second level behavior comprises disabling one or more a second level vehicle features, wherein any loss of vehicle operation associated with the second level vehicle features is less disruptive to a driver of the vehicle compared to the first level vehicle features. (the alert action could cause the vehicle to operate in a reduced function mode or a safety mode, i.e., a second level behavior that is less disruptive than disabling the vehicle - See at least Col. 12 Lines 43 - 53)

	Ferguson does not explicitly teach but Wright further teaches: 
 
calculate a pad deterioration value in response to the brake pad signal exceeding the pad wear threshold; and (a brake-wear state, i.e., pad deterioration value, may be determined by comparing a brake-wear value with one or more brake-wear thresholds - See at least ¶ [0071 - 0077], Table 2A, Table 2B, Fig. 6A, Fig. 6B, Fig. 7A, and Fig. 7B)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the model 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Wright in further view of Gaither and in view of De Vries, as applied to claim 1, and in further view of Christopher Jackson et al. (US 2009/0198427 A1, “Jackson”)

	Regarding claim 8, Ferguson discloses using a pedal depression count to aid in determining brake wear. De Vries discloses counting the revolutions of a brake screw mechanism. The combination of Ferguson, Wright, Gaither, and De Vries does not explicitly teach wherein the first predefined condition comprises actuating a vehicle ignition switch from an on to off position. However, Jackson discloses a brake system and method and teaches: 

wherein the first predefined condition comprises actuating a vehicle ignition switch from an on to off position. (to compensate for wear EPB-ECU 164 will count the number of ignition cycles, i.e., on to off position - See at least ¶ [0134])

	In summary, Ferguson and De Vries both disclose counting vehicle actions, e.g., brake presses and number of brake screw revolutions, to determine and offset brake pad wear. The combination of Ferguson, Wright, Gaither, and De Vries does not explicitly 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the model checking for autonomous vehicles of Ferguson, Wright, and Gaither to provide for the counter based threshold, as taught in De Vries, to provide fine tuning of the brake force. (De Vries at Col. 1, Lines 17 - 21)

Allowable Subject Matter
	Claims 9-12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:

	Claim 9 recites: “...wherein the first value varies depending on whether the source brake pads are front brake pads or rear brake pads of the vehicle.”

	The closest prior art of reference is De Vries which teaches increasing the counter value by a first value in response to a predefined condition being met, but does not do so depending on whether the source brake pads are front or rear brake pads. Therefore, 

	Claim 10 recites: “...wherein a high first value is used when the source brake pads are the front brake pads compared to when the source brake pads are the rear brake pads.”

	The closest prior art of reference De Vries which teaches increasing the counter value by a first value in response to a predefined condition being met, but does not do so depending on whether the source brake pads are front or rear brake pads. Therefore, claim 10 would be allowable if re-written in independent form including all of the limitations of the base claim and any intervening claims. 

	Claim 11 recites: “...determining, by the processor, in response to the brake pad signal exceeding the pad wear threshold whether a second predefined condition is met; and increasing the counter value by a second value in response to the second predefined condition being met.”

	The closest prior art of reference is De Vries which teaches increasing the counter value by a first value in response to a predefined condition being met, but does not teach increasing the counter value by a second value in response to the second predefined condition being met. Therefore, claim 11 would be allowable if re-written in independent form including all of the limitations of the base claim and any intervening claims. 



	The closest prior art of reference is De Vries which teaches increasing the counter value by a first value in response to a predefined condition being met, but does not teach increasing the counter value by a second value in response to the second predefined condition being met. Therefore, claim 12 would be allowable if re-written in independent form including all of the limitations of the base claim and any intervening claims. 

	Claim 21 recites: “...the safety controller of claim 20, wherein the at least one memory further causes the processor to: determine in response to the brake pad signal exceeding the pad wear threshold whether a first predefined condition is met based on the vehicle operating data; increase the counter value by a first value in response to the first predefined condition being met; determine in response to the brake pad signal exceeding the pad wear threshold whether a second predefined condition has been met; and increase the counter value by a second value in response to the second predefined conditions being met. ”

	The closest prior art of reference is De Vries which teaches increasing the counter value by a first value in response to a predefined condition being met, but does not teach whether a second predefined condition has been met; and increase the counter value by . 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662                

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662